           Case 2:21-cv-00368-NR Document 1 Filed 03/19/21 Page 1 of 4


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CARPENTERS COMBINED FUNDS, INC.,                      )
by James R. Klein, Administrator,                     )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     ) Civil Action No. 2:21-cv-368
                                                      )
WILCO CONSTRUCTION, LLC,                              )
                                                      )
                       Defendant.                     )

                                           COMPLAINT

               1.      Jurisdiction of this action arises under §502 and §515 of the Employee

Retirement Income Security Act of 1974, as amended ("ERISA"), 29 U.S.C. §1132 and §1145,

§404(b) 29 U.S.C. §1104, §406 29 U.S.C. §1106, §409 29 U.S.C. §1109, and also under §301

of the Labor-Management Relations Act of 1947 ("LMRA"), 29 U.S.C. §185, in that Plaintiff is

aggrieved by Defendant Contractor's failure to pay fringe benefit contributions and wage

deductions in violation of a certain labor agreement entered into with the Keystone+ Mountain+

Lakes Regional Council of Carpenters and its affiliated local unions (hereinafter "Carpenters'

Union"), an employee organization.

               2.      Plaintiff Carpenters Combined Funds, Inc. ("Funds") is a Pennsylvania

non-profit corporation that maintains its principal place of business at 650 Ridge Road,

Pittsburgh, Pennsylvania 15205.

               3.      Plaintiff administers various fringe benefit funds and acts as a collection

agent for such funds as well as certain employer associations and unions. James R. Klein is

the Administrator of such Funds.

               4.      The trustees of such Funds, which are employee fringe benefit plans

established and maintained within the meaning of ERISA, have designated Plaintiff as their

agent for the collection of contributions payable to such Funds on behalf of their trustees, par-

ticipants, and beneficiaries.
           Case 2:21-cv-00368-NR Document 1 Filed 03/19/21 Page 2 of 4


               5.      Defendant Wilco Construction, LLC (“Contractor” or “Defendant”) is

engaged in the construction business and maintains its principal place of business at 1917

Garrick Drive, Pittsburgh, PA 15235.

               6.      Defendant Contractor has entered into a labor agreement ("Agreement")

with the Carpenters' Union pursuant to which Defendant was obligated to submit certain

monthly payments to Plaintiff for pension, medical, annuity/savings, apprenticeship and dues for

the benefit of employees covered under such Agreement.

               7.      Defendant Contractor has failed to make timely payments of principal

contributions to Plaintiff for the period of July 2019 through January 2021, in violation of the

Agreement, which has resulted in an estimated principal deficiency of $69,558.25. Employer is

obligated to submit to the Funds its February 2021 reports with payments by March 30, 2021

and all future reports with payment by the 30th of the month following the month in which the

work is performed. Plaintiff Funds estimate that each such monthly report will total at least

$13,000.00. In addition, interest of $8,808.56 through March 10, 2021 and

contractual/liquidated damages of $13,620.42 are due, for a total deficiency of $91,987.23.

Interest will continue to accrue after March 10, 2021 at the rate of $28.59 per day.

               8.      Plaintiff also claims any additional amounts that may be shown to be due

as a result of any audits performed by Plaintiff or remittance reports submitted by Defendant

Contractor to the Plaintiff until the termination of this case. If employer submits future late

reports and/or payments or it is determined by the Funds that additional amounts are owed to

the Funds by Contractor, interest will be assessed on the principal amount thereof at 1 ¼% per

month and liquidated/contractual damages will also be assessed at ten percent (10%) times the

principal amount owed by Defendant. In the alternative, Plaintiff reserves the right to assert a

claim for such additional amounts due in a subsequent legal action.

               9.      Plaintiff has demanded payment of these amounts, but Defendant

Contractor has neglected and continues to neglect to pay such amounts.
           Case 2:21-cv-00368-NR Document 1 Filed 03/19/21 Page 3 of 4


               10.     Pursuant to ERISA, defendant Contractor is also obligated to Plaintiff to

pay Plaintiff's reasonable attorneys' fees equal to twenty percent (20%) of the total delinquency,

but not less than Eight Hundred Fifty Dollars ($850.00). Such fees and expenses total

$18,397.45 through March 10, 2021. Plaintiff also claims attorneys' fees on any additional

amounts shown to be due to Plaintiff until termination of this case. In the alternative, the

amount of such fees may be determined by the Court.

               11.     Defendant Contractor's failure to pay such delinquencies has caused

such trust funds to suffer loss of investment income, to incur additional administrative expenses,

and has resulted in less monies being available to provide pension, medical, and other fringe

benefits to covered workers and their families.

               12.     Plaintiff is without an adequate remedy at law and will suffer immediate,

continuing, and irreparable injury and damage unless Defendant Contractor is ordered to

specifically perform under the federal statutes and labor agreement and is restrained from

continuing to refuse to perform as thereunder required.

               WHEREFORE, Plaintiff demands the following relief against said Defendant

Contractor:

               (a) A preliminary and/or permanent injunction enjoining Defendant Contractor

from violating the terms of such agreements and directing Defendant Contractor to make

immediate payment of all monies past due and timely payments of all monies to become due to

Plaintiff pursuant to such agreements, and enjoining Defendant Contractor from disposing of

assets; and

               (b) For Defendant Contractor to be required to file complete and accurate

remittance reports with Plaintiff covering all aspects of such Defendant's business operations

from November 2020 through the present; and

               (c) For Defendant Contractor to present for audit, inspection and/or copying all

payroll, unemployment compensation, tax and other records pertaining to hours worked by such
            Case 2:21-cv-00368-NR Document 1 Filed 03/19/21 Page 4 of 4


Defendant Contractor's covered employees for the last three years to enable Plaintiff to verify

the accuracy of the amounts paid and/or due and owing by Defendant to the Plaintiff; and

                (d) For a money judgment in favor of Plaintiff and against Defendant Contractor

in the sum of $110,384.68, plus such additional amounts shown to be owed to Plaintiff until

termination of this case, plus contractual/liquidated damages, attorneys' fees of 20% of total

amount due, and costs of suit; and

                (e) For the Court to retain jurisdiction of the case pending compliance with its

orders; and

                (f) For such other and further relief as the Court may deem just.

                                              TUCKER ARENSBERG, P.C.


                                              s/Neil J. Gregorio
                                              Neil J. Gregorio
                                              PA I.D. #90859
                                              Jeffrey J. Leech
                                              PA I.D. #19814

                                              1500 One PPG Place
                                              Pittsburgh, PA 15222
                                              (412) 566-1212

                                              Attorneys for Plaintiff,
                                              Carpenters Combined Funds, Inc.

TADMS-5477537.1:010342-187874
